DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
This action is responsive to communications through the applicant’s application filed on 07/11/2020.
	
Information Disclosure Statement
IDS submitted on 07/11/2020 has been considered by examiner.  A signed and initialed copy is attached hereto.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: transaction aggregation engine, trending analysis engine, target segmentation engine, anomaly detection engine in claims 1, 4-7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,747,818.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the application 16/926,666 do not include the limitations of the user location and the transaction record associated with a user as they are included in the patent 10,747,818.  However, one of skill in the art would knowledge that it is easily to derive the user location and the transaction record associated with a user from the transaction record which are available in both application 16/926,666 and  patent 10,747,818. 
Application 16/926,666
Patent 10,747,818
1. A system for analyzing data trend, comprising: 
a memory configured to store 
a plurality of transaction records, each transaction record comprising at least a merchant ID, a transaction amount, and a time 5stamp, the merchant ID being associated with a location, each transaction record being associated with at least one user;
 







a transaction aggregation engine configured to: receive the plurality of transaction records from the memory; and categorize the plurality of transaction records based on their associated 10merchant IDs; 

a trending analysis engine configured to: for each of the merchant ID, determine a number of the transaction records associated with the merchant ID that are associated with a time stamp within a pre-determined time period; 

15for each of the merchant ID, determine whether the determined number of transaction records exceeds a pre-determined threshold; identify at least a first merchant ID with the determined number of transaction records that exceeds the pre-determined threshold; identify a first location associated with the first merchant ID; and 

20generate a first trending notification indicating that a transaction trending occurs for the first merchant ID in the first location within the pre- determined time period; and 
a target segmentation engine configured to: identify a first set of users that are associated with the first location; 



25identify a subset of the first set of users associated with at least one transaction record identifying the first merchant ID; and 

    send the first trending notification to the subset of the first set of users.  
2. The system of Claim 1, wherein the memory is further configured to 30store user account information that comprises at least demographics associated with the users, the demographics comprising at least gender information or age information associated with the users.  
3. The system of Claim 1, wherein the at least one transaction record associated with the subset of the first set of users is associated with a time stamp outside the pre-determined time period.  


4. The system of Claim 1, wherein the trending analysis engine is further configured to: identify a second merchant ID with the determined number of transaction records that exceeds the pre-determined threshold within the pre-determined time 10period; identify a second location associated with the second merchant ID; and generate a second trending notification indicating that a transaction trending occurs for the second merchant ID in the second location within the pre-determined time period.  
5. The system of Claim 4, wherein the target segmentation engine is further configured to: identify a second set of users that are associated with the second location; 



identify a subset of the second set of users associated with a at least one 20transaction record identifying the second merchant ID; and send the second trending notification to the subset of the second set of users.  

6. The system of Claim 1, wherein the system further comprises an anomaly detection engine, the anomaly detection engine configured to: 25identify a first user associated with a set of transaction records; categorize the set of transaction records into one or more sub-categories based on the merchant IDs associated with the set of transaction records, the one or more sub-categories comprising at least a first sub-category of the transaction records that are recurring charges for a particular service from the first merchant ID; and 30determine an average transaction amount for the first sub-category of the transaction records.  



7. The system of Claim 6, wherein the anomaly detection engine is further configured to: receive a new transaction record for the first user; determine that the new transaction record is a recurring charge for the 5particular service associated with the first merchant ID; compare a transaction amount of the new transaction record to the determined average transaction amount; and in response to determining that the transaction amount of the new transaction record is larger than the determined average transaction amount exceeding a pre- 10determined threshold, generate a notification indicating that the new transaction record is potentially an anomaly.  


8. A non-transitory computer-readable medium comprising a logic for analyzing data trend, the logic, when executed by one or more processors, instructing the one or more processors to: 5store a plurality of transaction records, each transaction record comprising at least a merchant ID, a transaction amount, and a time stamp, the merchant ID being associated with a location, each transaction record being associated with at least one user; 








receive the plurality of transaction records; 

10categorize the plurality of transaction records based on their associated merchant IDs; 
for each of the merchant ID, determine a number of the transaction records associated with the merchant ID that are associated with a time stamp within a pre- determined time period; 15for each of the merchant ID, determine whether the determined number of transaction records exceeds a pre-determined threshold; 
identify at least a first merchant ID with the determined number of transaction records that exceeds the pre-determined threshold; identify a first location associated with the first merchant ID; 20generate a first trending notification indicating that a transaction trending occurs for the first merchant ID in the first location within the pre-determined time period; 

identify a first set of users that are associated with the first location;


 identify a subset of the first set of users associated at least one transaction 25record identifying the first merchant ID; and 

send the first trending notification to the subset of the first set of users.  
9. The non-transitory computer-readable medium of Claim 8, wherein the logic, when executed by the one or more processors, further instructs the one or more 30processors to store user account information that comprises at least demographics associated with the users, the demographics comprising at least gender information or age information associated with the users.  
10. The non-transitory computer-readable medium of Claim 8, wherein the at least one transaction record associated with the subset of the first set of users is associated with a time stamp outside the pre-determined time period.  
11. The non-transitory computer-readable medium of Claim 8, wherein the logic, when executed by the one or more processors, further instructs the one or more processors to: identify a second merchant ID with the determined number of transaction 10records that exceeds the pre-determined threshold within the pre-determined time period; identify a second location associated with the second merchant ID; and generate a second trending notification indicating that a transaction trending occurs for the second merchant ID in the second location within the pre-determined 15time period.
  
12. The non-transitory computer-readable medium of Claim 11, wherein the logic, when executed by the one or more processors, further instructs the one or more processors to: 20identify a second set of users that are associated with the second location; identify a subset of the second set of users associated with at least one transaction record identifying the second merchant ID; and send the second trending notification to the subset of the second set of users.  


2513. The non-transitory computer-readable medium of Claim 8, wherein the logic, when executed by the one or more processors, further instructs the one or more processors to: identify a first user associated with a set of transaction records; categorize the set of transaction records into one or more sub-categories based 30on the merchant IDs associated with the set of transaction records, the one or more sub-categories comprising at least a first sub-category of the transaction records that are recurring charges for a particular service from the first merchant ID; and 51863418ATTORNEY'S DOCKET:PATENT APPLICATION 015444.1676 (P8454-US-CON1) 27 determine an average transaction amount for the first sub-category of the transaction records.  




14. The non-transitory computer-readable medium of Claim 13, wherein 5the logic, when executed by the one or more processors, further instructs the one or more processors to: receive a new transaction record for the first user; determine that the new transaction record is a recurring charge for the particular service associated with the first merchant ID; 10compare a transaction amount of the new transaction record to the determined average transaction amount; and in response to determining that the transaction amount of the new transaction record is larger than the determined average transaction amount exceeding a pre- determined threshold, generate a notification indicating that the new transaction 15record is potentially an anomaly. 

 
15. A method for analyzing data trend, comprising: 
storing a plurality of transaction records, each transaction record comprising at least a merchant ID, a transaction amount, and a time stamp, the merchant ID being associated with a location, each transaction record being associated with a user; 










5receiving the plurality of transaction records; categorizing the plurality of transaction records based on their associated merchant IDs; 

for each of the merchant ID, determining a number of the transaction records associated with the merchant ID that are associated with a time stamp within a pre- 10determined time period; 
for each of the merchant ID, determining whether the determined number of transaction records exceeds a pre-determined threshold; 
identifying at least a first merchant ID with the determined number of transaction records that exceeds the pre-determined threshold; 


15identifying a first location associated with the first merchant ID; 
generating a first trending notification indicating that a transaction trending occurs for the first merchant ID in the first location within the pre-determined time period; 
identifying a first set of users that are associated with the first location; 


20identifying a subset of the first set of users associated with at least one transaction record identifying the first merchant ID; and 


     sending the first trending notification to the subset of the first set of users.  
16. The method of Claim 15, wherein the at least one transaction record 25associated with the subset of the first set of users is associated with a time stamp outside the pre-determined time period.  

17. The method of Claim 15, wherein the method further comprises: identifying a second merchant ID with the determined number of transaction 30records that exceeds the pre-determined threshold within the pre-determined time period; identifying a second location associated with the second merchant ID; and 51863418ATTORNEY'S DOCKET:PATENT APPLICATION 015444.1676 (P8454-US-CON1) 29
generating a second trending notification indicating that a transaction trending occurs for the second merchant ID in the second location within the pre-determined time period. 

518. The method of Claim 17, wherein the method further comprises: identifying a second set of users that are associated with the second location; identifying a subset of the second set of users associated with at least one transaction record identifying the second merchant ID; and sending the second trending notification to the subset of the second set of 10users.  


19. The method of Claim 15, wherein the method further comprises: identifying a first user associated a set of transaction records; categorizing the set of transaction records into one or more sub-categories 15based on the merchant IDs associated with the set of transaction records, the one or more sub-categories comprising at least a first sub-category of the transaction records that are recurring charges for a particular service from the first merchant ID; and 


    determining an average transaction amount for the first sub-category of the transaction records.
20. The method of Claim 19, wherein the method further comprises: receiving a new transaction record for the first user; determining that the new transaction record is a recurring charge for the particular service associated with the first merchant ID; 25comparing a transaction amount of the new transaction record to the determined average transaction amount; and in response to determining that the transaction amount of the new transaction record is larger than the determined average transaction amount exceeding a pre- determined threshold, generating a notification indicating that the new transaction 30record is potentially an anomaly.

1. A system for analyzing data trend, comprising: 
a plurality of servers configured to store: a plurality of transaction records, each transaction record comprising at least a merchant ID, a transaction amount, and a time stamp, the merchant ID being associated with a location, each transaction record being associated with a user, and 
user account information associated with a plurality of users, the user account information comprising demographics and transaction history associated with the users, the demographics comprising at least locations associated with the users, the transaction history identifying transaction records associated with each of the users; 
a transaction aggregation engine configured to: receive the plurality of transaction records from the plurality of servers; and categorize the plurality of transaction records based on their associated merchant IDs; 
a trending analysis engine configured to: for each of the merchant ID, determine a number of the transaction records associated with the merchant ID that are associated with a time stamp within a pre-determined time period;

for each of the merchant ID, determine whether the determined number of transaction records exceeds a pre-determined threshold; identify at least a first merchant ID with the determined number of transaction records that exceeds the pre-determined threshold; identify a first location associated with the first merchant ID; and 
generate a first trending notification indicating that a transaction trending occurs for the first merchant ID in the first location within the pre-determined time period; and 
a target segmentation engine configured to: identify a first set of users that are associated with the first location based on the demographics in the user account information;
 identify a subset of the first set of users with a transaction history identifying at least one transaction record that is associated with the first merchant ID; and 
send the first trending notification to the subset of the first set of users.
2. The system of claim 1, wherein the demographics associated with the users further comprises gender information or age information associated with the users.



3. The system of claim 1, wherein the at least one transaction record identified by the transaction history associated with the subset of the first set of users is associated with a time stamp outside the pre-determined time period.
4. The system of claim 1, wherein the trending analysis engine is further configured to: identify a second merchant ID with the determined number of transaction records that exceeds the pre-determined threshold within the pre-determined time period; identify a second location associated with the second merchant ID; and generate a second trending notification indicating that a transaction trending occurs for the second merchant ID in the second location within the pre-determined time period.
5. The system of claim 4, wherein the target segmentation engine is further configured to: identify a second set of users that are associated with the second location based on the demographics in the user account information;
 identify a subset of the second set of users with a transaction history identifying at least one transaction record that is associated with the second merchant ID; and send the second trending notification to the subset of the second set of users.
6. The system of claim 1, wherein the system further comprises an anomaly detection engine, the anomaly detection engine configured to: identify a first user with a transaction history identifying a set of transaction records associated with the first user; categorize the set of transaction records into one or more sub-categories based on the merchant IDs associated with the set of transaction records, the one or more sub-categories comprising at least a first sub-category of the transaction records that are recurring charges for a particular service from the first merchant ID; and determine an average transaction amount for the first sub-category of the transaction records.
7. The system of claim 6, wherein the anomaly detection engine is further configured to: receive a new transaction record for the first user; determine that the new transaction record is a recurring charge for the particular service associated with the first merchant ID; compare a transaction amount of the new transaction record to the determined average transaction amount; and in response to determining that the transaction amount of the new transaction record is larger than the determined average transaction amount exceeding a pre-determined threshold, generate a notification indicating that the new transaction record is potentially being anomaly.

8. A non-transitory computer-readable medium comprising a logic for analyzing data trend, the logic, when executed by one or more processors, instructing the one or more processors to: store a plurality of transaction records, each transaction record comprising at least a merchant ID, a transaction amount, and a time stamp, the merchant ID being associated with a location, each transaction record being associated with a user; store user account information associated with a plurality of users, the user account information comprising demographics and transaction history associated with the users, the demographics comprising at least locations associated with the users, the transaction history identifying transaction records associated with each of the users; 
receive the plurality of transaction records from the plurality of servers; 
categorize the plurality of transaction records based on their associated merchant IDs; 
for each of the merchant ID, determine a number of the transaction records associated with the merchant ID that are associated with a time stamp within a pre-determined time period; for each of the merchant ID, determine whether the determined number of transaction records exceeds a pre-determined threshold; 
identify at least a first merchant ID with the determined number of transaction records that exceeds the pre-determined threshold; identify a first location associated with the first merchant ID; generate a first trending notification indicating that a transaction trending occurs for the first merchant ID in the first location within the pre-determined time period; 
identify a first set of users that are associated with the first location based on the demographics in the user account information; 
identify a subset of the first set of users with a transaction history identifying at least one transaction record that is associated with the first merchant ID; and 
send the first trending notification to the subset of the first set of users.
9. The non-transitory computer-readable medium of claim 8, wherein the demographics associated with the users further comprises gender information or age information associated with the users.



10. The non-transitory computer-readable medium of claim 8, wherein the at least one transaction record identified by the transaction history associated with the subset of the first set of users is associated with a time stamp outside the pre-determined time period.
11. The non-transitory computer-readable medium of claim 8, wherein the logic, when executed by the one or more processors, further instructs the one or more processors to: identify a second merchant ID with the determined number of transaction records that exceeds the pre-determined threshold within the pre-determined time period; identify a second location associated with the second merchant ID; and generate a second trending notification indicating that a transaction trending occurs for the second merchant ID in the second location within the pre-determined time period.
12. The non-transitory computer-readable medium of claim 11, wherein the logic, when executed by the one or more processors, further instructs the one or more processors to: identify a second set of users that are associated with the second location based on the demographics in the user account information; identify a subset of the second set of users with a transaction history identifying at least one transaction record that is associated with the second merchant ID; and send the second trending notification to the subset of the second set of users.
13. The non-transitory computer-readable medium of claim 8, wherein the logic, when executed by the one or more processors, further instructs the one or more processors to: identify a first user with a transaction history identifying a set of transaction records associated with the first user, categorize the set of transaction records into one or more sub-categories based on the merchant IDs associated with the set of transaction records, the one or more sub-categories comprising at least a first sub-category of the transaction records that are recurring charges for a particular service from the first merchant ID; and determine an average transaction amount for the first sub-category of the transaction records.
14. The non-transitory computer-readable medium of claim 13, wherein the logic, when executed by the one or more processors, further instructs the one or more processors to: receive a new transaction record for the first user; determine that the new transaction record is a recurring charge for the particular service associated with the first merchant ID; compare a transaction amount of the new transaction record to the determined average transaction amount; and in response to determining that the transaction amount of the new transaction record is larger than the determined average transaction amount exceeding a pre-determined threshold, generate a notification indicating that the new transaction record is potentially being anomaly.
15. A method for analyzing data trend, comprising: 
storing a plurality of transaction records, each transaction record comprising at least a merchant ID, a transaction amount, and a time stamp, the merchant ID being associated with a location, each transaction record being associated with a user; 
storing user account information associated with a plurality of users, the user account information comprising demographics and transaction history associated with the users, the demographics comprising at least locations associated with the users, the transaction history identifying transaction records associated with each of the users; 
receiving the plurality of transaction records from the plurality of servers; categorizing the plurality of transaction records based on their associated merchant IDs; 
for each of the merchant ID, determining a number of the transaction records associated with the merchant ID that are associated with a time stamp within a pre-determined time period; 
for each of the merchant ID, determining whether the determined number of transaction records exceeds a pre-determined threshold; 
identifying at least a first merchant ID with the determined number of transaction records that exceeds the pre-determined threshold; 
identifying a first location associated with the first merchant ID; 
generating a first trending notification indicating that a transaction trending occurs for the first merchant ID in the first location within the pre-determined time period; 
identifying a first set of users that are associated with the first location based on the demographics in the user account information; 
identifying a subset of the first set of users with a transaction history identifying at least one transaction record that is associated with the first merchant ID; and 
sending the first trending notification to the subset of the first set of users.
16. The method of claim 15, wherein the at least one transaction record identified by the transaction history associated with the subset of the first set of users is associated with a time stamp outside the pre-determined time period.
17. The method of claim 15, wherein the method further comprises: identifying a second merchant ID with the determined number of transaction records that exceeds the pre-determined threshold within the pre-determined time period; identifying a second location associated with the second merchant ID; and 
generating a second trending notification indicating that a transaction trending occurs for the second merchant ID in the second location within the pre-determined time period.
18. The method of claim 17, wherein the method further comprises: identifying a second set of users that are associated with the second location based on the demographics in the user account information; identifying a subset of the second set of users with a transaction history identifying at least one transaction record that is associated with the second merchant ID; and sending the second trending notification to the subset of the second set of users.
19. The method of claim 15, wherein the method further comprises: identifying a first user with a transaction history identifying a set of transaction records associated with the first user; categorizing the set of transaction records into one or more sub-categories based on the merchant IDs associated with the set of transaction records, the one or more sub-categories comprising at least a first sub-category of the transaction records that are recurring charges for a particular service from the first merchant ID; and 
determining an average transaction amount for the first sub-category of the transaction records.
20. The method of claim 19, wherein the method further comprises: receiving a new transaction record for the first user, determining that the new transaction record is a recurring charge for the particular service associated with the first merchant ID; comparing a transaction amount of the new transaction record to the determined average transaction amount; and in response to determining that the transaction amount of the new transaction record is larger than the determined average transaction amount exceeding a pre-determined threshold, generating a notification indicating that the new transaction record is potentially being anomaly.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 8, 10-12, and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tavares (US 2015/0206087).
With respect to claim 1,  Tavares discloses a system for analyzing data trend, comprising: 
a memory configured to store a plurality of transaction records, each transaction record comprising at least a merchant ID, a transaction amount, and a time 5stamp, the merchant ID being associated with a location, each transaction record being associated with at least one user
(fig. 4, and para.[0049]-[0050], [0066]: transaction record includes a merchant identifier, amount of the transaction, date and time, merchant location information, a customer identifier, para.[0042], [0100]: the transaction records stored in database 130 of the storage device/memory); 
a transaction aggregation engine configured to:
 receive the plurality of transaction records from the memory; and categorize the plurality of transaction records based on their associated 10merchant IDs
(fig. 2, and para. [0070]-[0071]: aggregated transaction data records by filtering the transaction records in the database by e.g. merchant category and/or a geographical area, transaction records in the database of the storage device/memory, the system should receive the transaction records in order to filtering the transaction records); 
a trending analysis engine configured to: 
for each of the merchant ID, determine a number of the transaction records associated with the merchant ID that are associated with a time stamp within a pre-determined time period; 15for each of the merchant ID, determine whether the determined number of transaction records exceeds a pre-determined threshold; identify at least a first merchant ID with the determined number of transaction records that exceeds the pre-determined threshold; identify a first location associated with the first merchant ID; and 
(fig. 5&7, and para.[0012], [0054], [0077]: calculating unit sales for a geographical area of the merchant such as total value of transactions for a geographical area (≈ first location) of the merchant, comparing the total value of the transactions for a current period with the total value of the transactions for a prior period to identify the performance of the merchant e.g. underperforming or overperforming, the system also uses the business rule to benchmark (≈ a pre-determined threshold) underperforming and overperforming merchants within rules-based geographic unit, or the merchant sales above a threshold or amount of the unit sales are considered overperforming); 
20generate a first trending notification indicating that a transaction trending occurs for the first merchant ID in the first location within the pre- determined time period; and a target segmentation engine configured to: identify a first set of users that are associated with the first location; 25identify a subset of the first set of users associated with at least one transaction record identifying the first merchant ID
(para.[0083]: notifying the merchant of its overperformance and the alert contains other information e.g. an amount of potential customers in the area of the merchant at current time, thus the potential customers in the location of merchant is identified, fig.4: transaction record: identifying the customer ID, and Merchant ID); and 
send the first trending notification to the subset of the first set of users 
(para.[0084]: send message to potential customer).  
Claim 3 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Tavares teaches the at least one transaction record associated with the subset of the first set of users is associated with a time stamp outside the pre-determined time period (para.[0012], [0035]: transactions for a current period and transactions for a prior period, customer’s prior purchases).  
Claim 4 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Tavares teaches the trending analysis engine is further configured to: 
identify a second merchant ID with the determined number of transaction records that exceeds the pre-determined threshold within the pre-determined time 10period; identify a second location associated with the second merchant ID; and generate a second trending notification indicating that a transaction trending occurs for the second merchant ID in the second location within the pre-determined time period (fig. 5&7, and para.[0012], [0054], [0077]: the system also uses the business rule to benchmark (≈ a pre-determined threshold) underperforming and overperforming merchants within rules-based geographic unit, or the merchant sales above a threshold or amount of the unit sales are considered overperforming).  
Claim 5 is rejected for the reasons set forth hereinabove for claim 4 and furthermore Tavares teaches the target segmentation engine is further configured to: identify a second set of users that are associated with the second location; identify a subset of the second set of users associated with a at least one 20transaction record identifying the second merchant ID; and send the second trending notification to the subset of the second set of users (para.[0083]: notifying the merchant of its overperformance and the alert contains other information e.g. an amount of potential customers in the area of the merchant at current time, thus the potential customers in the location of merchant is identified, fig.4: transaction record: identifying the customer ID, and Merchant ID, para.[0084]: send message to potential customer).  
With respect to claim 8,  Tavares discloses a non-transitory computer-readable medium comprising a logic for analyzing data trend, the logic, when executed by one or more processors, instructing the one or more processors to: 
5store a plurality of transaction records, each transaction record comprising at least a merchant ID, a transaction amount, and a time stamp, the merchant ID being associated with a location, each transaction record being associated with at least one user
(fig. 4, and para.[0049]-[0050], [0066]: transaction record includes a merchant identifier, amount of the transaction, date and time, merchant location information, a customer identifier, para.[0042], [0100]: the transaction records stored in database 130 of the storage device/memory); 
receive the plurality of transaction records; 10categorize the plurality of transaction records based on their associated merchant IDs
(fig. 2, and para. [0070]-[0071]: aggregated transaction data records by filtering the transaction records in the database by e.g. merchant category and/or a geographical area, transaction records in the database of the storage device/memory, the system should receive the transaction records in order to filtering the transaction records); 
for each of the merchant ID, determine a number of the transaction records associated with the merchant ID that are associated with a time stamp within a pre- determined time period; 15for each of the merchant ID, determine whether the determined number of transaction records exceeds a pre-determined threshold; identify at least a first merchant ID with the determined number of transaction records that exceeds the pre-determined threshold; identify a first location associated with the first merchant ID
(fig. 5&7, and para.[0012], [0054], [0077]: calculating unit sales for a geographical area of the merchant such as total value of transactions for a geographical area (≈ first location) of the merchant, comparing the total value of the transactions for a current period with the total value of the transactions for a prior period to identify the performance of the merchant e.g. underperforming or overperforming, the system also uses the business rule to benchmark (≈ a pre-determined threshold) underperforming and overperforming merchants within rules-based geographic unit, or the merchant sales above a threshold or amount of the unit sales are considered overperforming); 
20generate a first trending notification indicating that a transaction trending occurs for the first merchant ID in the first location within the pre-determined time period; identify a first set of users that are associated with the first location; identify a subset of the first set of users associated at least one transaction 25record identifying the first merchant ID
(para.[0083]: notifying the merchant of its overperformance and the alert contains other information e.g. an amount of potential customers in the area of the merchant at current time, thus the potential customers in the location of merchant is identified, fig.4: transaction record: identifying the customer ID, and Merchant ID); and 
send the first trending notification to the subset of the first set of users
(para.[0084]: send message to potential customer).  
Claim 10 is rejected for the reasons set forth hereinabove for claim 8 and furthermore Tavares teaches the at least one transaction record associated with the subset of the first set of users is associated with a time stamp outside the pre-determined time period (para.[0012], [0035]: transactions for a current period and transactions for a prior period, customer’s prior purchases).  
Claim 11 is rejected for the reasons set forth hereinabove for claim 8 and furthermore Tavares teaches the logic, when executed by the one or more processors, further instructs the one or more processors to: identify a second merchant ID with the determined number of transaction 10records that exceeds the pre-determined threshold within the pre-determined time period; identify a second location associated with the second merchant ID; and generate a second trending notification indicating that a transaction trending occurs for the second merchant ID in the second location within the pre-determined 15time period  (fig. 5&7, and para.[0012], [0054], [0077]: the system also uses the business rule to benchmark (≈ a pre-determined threshold) underperforming and overperforming merchants within rules-based geographic unit, or the merchant sales above a threshold or amount of the unit sales are considered overperforming).  
Claim 12 is rejected for the reasons set forth hereinabove for claim 11 and furthermore Tavares teaches the logic, when executed by the one or more processors, further instructs the one or more processors to: 
20identify a second set of users that are associated with the second location; identify a subset of the second set of users associated with at least one transaction record identifying the second merchant ID; and send the second trending notification to the subset of the second set of users (para.[0083]: notifying the merchant of its overperformance and the alert contains other information e.g. an amount of potential customers in the area of the merchant at current time, thus the potential customers in the location of merchant is identified, fig.4: transaction record: identifying the customer ID, and Merchant ID, para.[0084]: send message to potential customer).  
With respect to claim 15,  Tavares discloses a method for analyzing data trend, comprising: 
storing a plurality of transaction records, each transaction record comprising at least a merchant ID, a transaction amount, and a time stamp, the merchant ID being associated with a location, each transaction record being associated with a user
(fig. 4, and para.[0049]-[0050], [0066]: transaction record includes a merchant identifier, amount of the transaction, date and time, merchant location information, a customer identifier, para.[0042], [0100]: the transaction records stored in database 130 of the storage device/memory); 
5receiving the plurality of transaction records; categorizing the plurality of transaction records based on their associated merchant IDs
(fig. 2, and para. [0070]-[0071]: aggregated transaction data records by filtering the transaction records in the database by e.g. merchant category and/or a geographical area, transaction records in the database of the storage device/memory, the system should receive the transaction records in order to filtering the transaction records); 
for each of the merchant ID, determining a number of the transaction records associated with the merchant ID that are associated with a time stamp within a pre- 10determined time period; for each of the merchant ID, determining whether the determined number of transaction records exceeds a pre-determined threshold; identifying at least a first merchant ID with the determined number of transaction records that exceeds the pre-determined threshold; 15identifying a first location associated with the first merchant ID
(fig. 5&7, and para.[0012], [0054], [0077]: calculating unit sales for a geographical area of the merchant such as total value of transactions for a geographical area (≈ first location) of the merchant, comparing the total value of the transactions for a current period with the total value of the transactions for a prior period to identify the performance of the merchant e.g. underperforming or overperforming, the system also uses the business rule to benchmark (≈ a pre-determined threshold) underperforming and overperforming merchants within rules-based geographic unit, or the merchant sales above a threshold or amount of the unit sales are considered overperforming); 
generating a first trending notification indicating that a transaction trending occurs for the first merchant ID in the first location within the pre-determined time period; identifying a first set of users that are associated with the first location; 20identifying a subset of the first set of users associated with at least one transaction record identifying the first merchant ID
(para.[0083]: notifying the merchant of its overperformance and the alert contains other information e.g. an amount of potential customers in the area of the merchant at current time, thus the potential customers in the location of merchant is identified, fig.4: transaction record: identifying the customer ID, and Merchant ID); and 
sending the first trending notification to the subset of the first set of users
(para.[0084]: send message to potential customer).  
Claim 16 is rejected for the reasons set forth hereinabove for claim 15 and furthermore Tavares teaches the at least one transaction record 25associated with the subset of the first set of users is associated with a time stamp outside the pre-determined time period (para.[0012], [0035]: transactions for a current period and transactions for a prior period, customer’s prior purchases).  
Claim 17 is rejected for the reasons set forth hereinabove for claim 15 and furthermore Tavares teaches the method further comprises: identifying a second merchant ID with the determined number of transaction 30records that exceeds the pre-determined threshold within the pre-determined time period; identifying a second location associated with the second merchant ID; and 51863418ATTORNEY'S DOCKET:PATENT APPLICATION 015444.1676 (P8454-US-CON1) 29 generating a second trending notification indicating that a transaction trending occurs for the second merchant ID in the second location within the pre-determined time period  (fig. 5&7, and para.[0012], [0054], [0077]: the system also uses the business rule to benchmark (≈ a pre-determined threshold) underperforming and overperforming merchants within rules-based geographic unit, or the merchant sales above a threshold or amount of the unit sales are considered overperforming).  
5 Claim 18 is rejected for the reasons set forth hereinabove for claim 17 and furthermore Tavares teaches the method further comprises: identifying a second set of users that are associated with the second location; identifying a subset of the second set of users associated with at least one transaction record identifying the second merchant ID; and sending the second trending notification to the subset of the second set of 10users (para.[0083]: notifying the merchant of its overperformance and the alert contains other information e.g. an amount of potential customers in the area of the merchant at current time, thus the potential customers in the location of merchant is identified, fig.4: transaction record: identifying the customer ID, and Merchant ID, para.[0084]: send message to potential customer).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6-7, 9, 13-14, and 19-20  are rejected under 35 U.S.C. 103 as being unpatentable over Tavares (US 2015/0206087) and further in view of  Hammad et al. (US 2010/0274691).
Claim 2 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Tavares teaches the memory is further configured to 30store user account information (para.[0004]: user/customer profile, [0010]: customers enroll in service, customer enrollment record comprises customer identifier, name, contact information, geographic location, …).  However, Tavares does not disclose other limitation in claim.
Hammad teaches the user account information comprises at least demographics associated with the users, the demographics comprising at least gender information or age information associated with the users (para.[0112]: characteristics of user account comprises age, gender, size, height, race, hobbies, interests, …).
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine Hammad’s teachings into Tavares’s teaching to include additional demographic information such as age or gender into the user account/profile in order to provide additional information which greatly assist to detect suspect transaction as suggested by Hammad (See [0172]-[0174]).
	
Claim 6 is rejected for the reasons set forth hereinabove for claim 1.  However, Tavares does not disclose limitations of the claim.  
Hammad teaches the system further comprises an anomaly detection engine, the anomaly detection engine configured to: 25identify a first user associated with a set of transaction records; categorize the set of transaction records into one or more sub-categories based on the merchant IDs associated with the set of transaction records, the one or more sub-categories comprising at least a first sub-category of the transaction records that are recurring charges for a particular service from the first merchant ID; and 30determine an average transaction amount for the first sub-category of the transaction records (para.[0154]: prior user account events regarding past financial transactions such as credit card purchase, para.[0161]-[0162], [0172]-[0173]: merchant identifier, merchant type identifier associated with the transactions are analyzed to determine trend of usage habits for user or user account, e.g. an 85 year old women associated with transactions Z, Y, Z at  a grocery, a local café, and her local pet store with total amount of a week less than $500 ≈ average transaction amount for a week).
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine Hammad’s teachings into Tavares’s teaching to provide transactions associated with a particular user for classifying transactions and locations of transactions to identify highly suspect or potentially fraudulent  transaction as suggested by Hammad (See para.[0003], [0173]).
Claim 7 is rejected for the reasons set forth hereinabove for claim 6.
However, Tavares does not disclose limitations of the claim.  
Hammad teaches the anomaly detection engine is further configured to: receive a new transaction record for the first user; determine that the new transaction record is a recurring charge for the 5particular service associated with the first merchant ID; compare a transaction amount of the new transaction record to the determined average transaction amount; and in response to determining that the transaction amount of the new transaction record is larger than the determined average transaction amount exceeding a pre- 10determined threshold, generate a notification indicating that the new transaction record is potentially an anomaly para.[0160]-[0162], [0172]-[0173]).  
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine Hammad’s teachings into Tavares’s teaching to provide transactions associated with a particular user for classifying transactions and locations of transactions to identify highly suspect or potentially fraudulent  transaction as suggested by Hammad (See para.[0003], [0173]).
Claim 9 is rejected for the reasons set forth hereinabove for claim 81 and furthermore Tavares teaches the logic, when executed by the one or more processors, further instructs the one or more 30processors to store user account information (para.[0004]: user/customer profile, [0010]: customers enroll in service, customer enrollment record comprises customer identifier, name, contact information, geographic location,..).  However, Tavares does not disclose other limitation in claim.
Hammad teaches at least demographics associated with the users, the demographics comprising at least gender information or age information associated with the users (para.[0112]: characteristics of user account comprises age, gender, size, height, race, hobbies, interests, …).
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine Hammad’s teachings into Tavares’s teaching to include additional demographic information such as age or gender into the user account/profile in order to provide additional information which greatly assist to detect suspect transaction as suggested by Hammad (See [0172]-[0174]).
	
Claim 13 is rejected for the reasons set forth hereinabove for claim 8.  However, Tavares does not disclose limitations of the claim. 
Hammad teaches identify a first user associated with a set of transaction records; categorize the set of transaction records into one or more sub-categories based 30on the merchant IDs associated with the set of transaction records, the one or more sub-categories comprising at least a first sub-category of the transaction records that are recurring charges for a particular service from the first merchant ID; and 51863418ATTORNEY'S DOCKET:PATENT APPLICATION27determine an average transaction amount for the first sub-category of the transaction records (para.[0154]: prior user account events regarding past financial transactions such as credit card purchase, para.[0161]-[0162], [0172]-[0173]: merchant identifier, merchant type identifier associated with the transactions are analyzed to determine trend of usage habits for user or user account, e.g. an 85 year old women associated with transactions Z, Y, Z at  a grocery, a local café, and her local pet store with total amount of a week less than $500 ≈ average transaction amount for a week).
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine Hammad’s teachings into Tavares’s teaching to provide transactions associated with a particular user for classifying transactions and locations of transactions to identify highly suspect or potentially fraudulent  transaction as suggested by Hammad (See para.[0003], [0173]).
Claim 14 is rejected for the reasons set forth hereinabove for claim 135.
However, Tavares does not disclose limitations of the claim.  
Hammad teaches the logic, when executed by the one or more processors, further instructs the one or more processors to: receive a new transaction record for the first user; determine that the new transaction record is a recurring charge for the particular service associated with the first merchant ID; 10compare a transaction amount of the new transaction record to the determined average transaction amount; and in response to determining that the transaction amount of the new transaction record is larger than the determined average transaction amount exceeding a pre- determined threshold, generate a notification indicating that the new transaction 15record is potentially an anomaly (para.[0160]-[0162], [0172]-[0173]).  
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine Hammad’s teachings into Tavares’s teaching to provide transactions associated with a particular user for classifying transactions and locations of transactions to identify highly suspect or potentially fraudulent  transaction as suggested by Hammad (See para.[0003], [0173]).
  Claim 19 is rejected for the reasons set forth hereinabove for claim 15.  However, Tavares does not disclose limitations in the claim.
Hammad teaches the method further comprises: identifying a first user associated a set of transaction records; categorizing the set of transaction records into one or more sub-categories 15based on the merchant IDs associated with the set of transaction records, the one or more sub-categories comprising at least a first sub-category of the transaction records that are recurring charges for a particular service from the first merchant ID; and determining an average transaction amount for the first sub-category of the transaction records (para.[0154]: prior user account events regarding past financial transactions such as credit card purchase, para.[0161]-[0162], [0172]-[0173]: merchant identifier, merchant type identifier associated with the transactions are analyzed to determine trend of usage habits for user or user account, e.g. an 85 year old women associated with transactions Z, Y, Z at  a grocery, a local café, and her local pet store with total amount of a week less than $500 ≈ average transaction amount for a week).
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine Hammad’s teachings into Tavares’s teaching to provide transactions associated with a particular user for classifying transactions and locations of transactions to identify highly suspect or potentially fraudulent  transaction as suggested by Hammad (See para.[0003], [0173]).
Claim 20 is rejected for the reasons set forth hereinabove for claim 19.
However, Tavares does not disclose limitations of the claim.  
Hammad teaches receiving a new transaction record for the first user; determining that the new transaction record is a recurring charge for the particular service associated with the first merchant ID; 25comparing a transaction amount of the new transaction record to the determined average transaction amount; and in response to determining that the transaction amount of the new transaction record is larger than the determined average transaction amount exceeding a pre- determined threshold, generating a notification indicating that the new transaction 30record is potentially an anomaly. (para.[0160]-[0162], [0172]-[0173]).  
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine Hammad’s teachings into Tavares’s teaching to provide transactions associated with a particular user for classifying transactions and locations of transactions to identify highly suspect or potentially fraudulent  transaction as suggested by Hammad (See para.[0003], [0173]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU NGUYET T LE whose telephone number is (571)270-1093. The examiner can normally be reached Monday-Friday 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




08/26/2022
/THU NGUYET T LE/           Primary Examiner, Art Unit 2162